United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3914
                                   ___________

Edward G. Sanders,                      *
                                        *
              Plaintiff-Appellant,      *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
G & W Electric Company,                 *
an Illinois corporation,                *    [UNPUBLISHED]
                                        *
              Defendant-Appellee.       *
                                   ___________

                             Submitted: August 20, 2001

                                 Filed: October 26, 2001
                                  ___________

Before BYE, LAY, and JOHN R. GIBSON, Circuit Judges.
                             ___________

PER CURIAM.

       This is an appeal from a grant of summary judgment in favor of the defendant,
G & W Electric Company (G & W), an Illinois corporation. Edward G. Sanders, a
University of Minnesota employee and journeyman electrician for twenty-three years,
brought this suit for damages for electrocution while installing a fuse into an
industrial switch manufactured by G & W. Sanders claimed that G & W negligently
failed to provide adequate and accurate installation materials for the switch.
      The district court found there was no genuine dispute of material fact as to
breach of any duty. The district court observed:

      Mr. Sanders is a trained and experienced electrician who, by his own
      admission, is aware of the electrical safety principle that one should
      assume that an element is energized until it has been tested and proven
      otherwise. Moreover, Mr. Sanders has admitted that had he looked more
      carefully at the switch, he would have known that the switch was wired
      in reverse and, therefore, realized that the electrical current was in fact
      running through the switch. Thus, the Defendant concludes, and the
      court agrees, that the Defendant did not owe to Mr. Sanders a duty to
      warn him of the potential that the canisters were energized.
      Consequently, the court need not even reach the issues of breach and
      causation.

Dist. Ct. Opn. at 7.

       The court further found there was no genuine dispute of material fact as to
causation. The plaintiff admitted he did not read the warnings provided. He also
admitted that he failed to wear insulated safety gloves or utilize an available current
detection device in violation of University and OSHA policies. The court found
under the circumstances that any alleged inadequacies could not be the proximate
cause of the plaintiff’s injuries.

       We find the district court has thoroughly addressed the claims plaintiff has
raised; our review of the appeal record clearly sustains the view of the district court.
The case has little precedential value, and we therefore summarily affirm the district
court’s grant of summary judgment. See 8th Cir. R. 47B.

      Judgment AFFIRMED.




                                          -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-